Title: James Barbour to Thomas Jefferson, 4 March 1816
From: Barbour, James
To: Jefferson, Thomas


          
            Sir
             Barboursville March 4th 16—
          
          Being anxious to add, to my new establishment, whatever, is rare or desirable of the fruit, shrub, or tree kind; and knowing with a like inclination, you have had an ample opportunity to gratify it, I  have taken the liberty to request of you, any little thing you can spare, without inconvenience, adapted to the garden, or pleasure grounds—
          
            I tender you my best respects
            Jas Barbour
          
        